 

Exhibit 10.12

 

NOTICE AND ACKNOWLEDGEMENT OF MODIFICATION

 

TO PAYMENT SCHEDULE

 

The Director of the Department of Development of the State of Ohio, now known as
the Ohio Development Services Agency (the "Director") and Intellinetics, Inc.
(the "Borrower") entered into a Loan Agreement dated June 3, 2011, in the
original principal amount of $750,000.00 evidenced by a Cognovit Promissory Note
dated June 3, 2011 (the "Note").

 

The parties agree that the Loan Agreement is hereby amended to authorize the
Director to modify the amortization schedule from time to time, setting forth
the amount of principal, interest and service fee payable under the Note.
Pursuant to the Company's request, the Director has modified the payment
schedule pursuant to the amortization schedule noted as Amortization Schedule
#2, which is attached hereto as Exhibit A (the "Revised Schedule"). The Borrower
agrees that this Revised Schedule shall supersede all prior amortization
schedules, whether in the Note or in an attachment to the Note, and the
undersigned Company acknowledges and authorizes the Director to update the
schedule as an attachment to the Note. All other terms of the Note remain
unchanged.

 



  BORROWER: Intellinetics, Inc.,       an Ohio corporation



 

  By: /s/ William J. Santiago         Print: William J. Santiago       Date:
12/31/2012

 

 

 

 

Exhibit A

 

Summary of Amortization Schedule #2

 

Effective December 31, 2012, Intellinetics and the Ohio State Development
Authority entered into a Notice and Acknowledgement of Modification to Payment
Schedule (the “December 31, 2012 Modification #2”) relating to the June 3, 2011
note payable issued by Intellinetics to the Ohio State Development Authority in
the amount of $750,000, bearing interest at a rate of 1.00% per annum for the
first 12 months, then interest at rate of 7.00% per annum for the second 12
months. Pursuant to the December 31, 2012 Modification #2, the Ohio State
Development Authority deferred interest payment for a six month period from
December 1, 2012 to May 1, 2013, with the next interest payment due on June 1,
2013. Under the terms of the June 3, 2011 note, Intellinetics is not obligated
to remit payments of principal until September 1, 2013.

 

 

 

